Exhibit 10.2

THIRD AMendment to COnditional Share Purchase Agreement And CONVERSION AGREEMENT

This Third Amendment to Conditional Share Purchase Agreement and Conversion
Agreement (this “Amendment”) is made and entered into as of July 1, 2017, by and
between CareDx, Inc., a Delaware corporation (the “Purchaser”), and FastPartner
AB (the “Seller”) and amends that certain Conditional Share Purchase Agreement,
as amended (the “Agreement”), between the Purchaser and the Seller relating to
the sale by the Seller and the purchase by the Purchaser of all of the Seller’s
38,886,307 shares in CareDx International AB (formerly known as Allenex AB) (the
“Company”) in connection with the Purchaser’s public offer to acquire all
outstanding shares in the Company announced by the Purchaser on December 16,
2015. Terms used but not defined herein shall have the meaning ascribed thereto
in the Agreement.

Recitals

Whereas, pursuant to the Agreement, the Purchaser is required to, among other
things, pay to the Seller the Contingent Cash Component, together with accrued
and unpaid interest thereon, on July 1, 2017;

Whereas, as of the date hereof, the aggregate amount of the Contingent Cash
Component, plus interest accrued and unpaid thereon through the date hereof is
approximately SEK 22,048,536.30 (the “Contingent Cash Balance”);

Whereas, the Purchaser and the Seller have agreed that, in lieu of the Purchaser
making a cash payment of SEK 4,005,545.76 of the Contingent Cash Balance (the
“Repayment Amount”) to the Seller, the Purchaser shall issue to the Seller
shares of the Purchaser’s common stock (“Purchaser Common Stock”) with each
share of Purchaser Common Stock to be valued at a price per share equal to $1.12
or SEK 9.4429 (the “Conversion Price”), subject to adjustment for stock splits,
stock dividends, recapitalizations or similar transactions;

Whereas, the Purchaser and the Seller have agreed that the cash payment in the
amount of SEK 1,748,765.41 made to the Seller by or on behalf of the Purchaser
(including without limitation, through the Company) on or about the date hereof
(the “Cash Payment”) shall reduce the Contingent Cash Balance by an amount equal
to the Cash Payment;

Whereas, in connection with the payment of the Repayment Amount, the Purchaser
and the Seller desire to extend the due date for the remainder of the Contingent
Cash Component, after giving effect to the payment of the Repayment Amount, to
March 31, 2019 and the Cash Payment, and to provide that interest will begin
accruing on the Remaining Cash Balance (as defined below) at the rate of 10% per
annum commencing as of the date hereof;

Whereas, the Purchaser and the Seller desire that, in lieu of the Purchaser
making a cash payment of SEK 7,018,723.09 of the Contingent Cash Balance (the
“Additional Repayment Amount”) to the Seller, the Purchaser may issue to the
Seller an aggregate of 743,277 shares of Purchaser Common Stock, with each share
of Purchaser Common Stock to be valued at the Conversion Price; however, the
issuance of shares of Purchaser Common Stock in lieu of the Additional Repayment
Amount (the “Additional Repayment Shares”) is subject to approval by

 

--------------------------------------------------------------------------------

 

the Purchaser’s stockholders in accordance with the rules of The Nasdaq Stock
Market LLC (“Nasdaq”);

Whereas, the Purchaser may seek approval of its stockholders for the issuance of
the Additional Repayment Shares in accordance with the rules of Nasdaq;

Whereas, on June 15, 2016, the Purchaser issued to the Seller a Warrant to
Purchase Common Stock that is currently exercisable for 379,950 shares of
Purchaser Common Stock at an exercise price of US$4.00 per share of Purchaser
Common Stock (the “Warrant”);

Whereas, Section 2(b) of the Warrant provides, among other things, that in the
event that the Purchaser issues or sells, or is deemed to have issued or sold,
any shares of Purchaser Common Stock for a consideration per share (the “New
Issuance Price”) less than the exercise price of the Warrant that is then in
effect, the exercise price of the Warrant shall be adjusted to be reduced to the
New Issuance Price (such provision of the Warrant, the “Anti-Dilution
Provision”);

Whereas, Section 9 of the Warrant provides that the provisions of the Warrant
may be amended and the Purchaser may take any action therein prohibited, or omit
to perform any act therein required to be performed by it, only if the Purchaser
has obtained the written consent of the Seller; and

Whereas, the Seller desires to waive the Anti-Dilution Provision with respect to
the issuance of the Conversion Shares (as defined below) and the Additional
Repayment Shares (as defined below) pursuant to this Amendment, the issuance of
shares of Purchaser Common Stock to be issued pursuant to the Other Amendments
(as defined below) and to further agree to amend the Anti-Dilution Provision as
set forth in this Agreement.

Agreement

Now, Therefore, each of the parties hereto, for good and valuable consideration,
the receipt and sufficiency of which are acknowledged and agreed, hereby agree
as follows:

1.Conversion and Closing.  

(a)On the Closing Date (as defined below), upon the terms and subject to the
conditions set forth herein (i) a portion of the Contingent Cash Balance equal
to the Repayment Amount shall be converted, at the Conversion Price, into an
aggregate of 424,184 shares of Purchaser Common Stock (the “Conversion Shares”);
(ii) the portion of the Contingent Cash Balance equal to the Repayment Amount
shall be deemed to be paid in full, with SEK 3,805,268.47 to be applied to the
outstanding principal amount of the Contingent Cash Balance and SEK 200,277.29
to be applied to interest outstanding on the Contingent Cash Balance; (iii) a
portion of the Contingent Cash Balance equal to the Cash Payment shall be deemed
to be paid in full, with SEK 1,661,327.14 to be applied to the outstanding
principal amount of the Contingent Cash Balance and SEK 87,438.27 to be applied
to interest outstanding on the Contingent Cash Balance; and (iv) the Contingent
Cash Component shall thereafter be deemed to be equal to SEK 16,294,225.13 (such
amount, the “Remaining Cash Balance”).

(b)For avoidance of doubt, the Seller agrees that, upon the terms and subject to

2

--------------------------------------------------------------------------------

 

the conditions set forth herein, at the Closing (as defined below): (i) it will
accept the Conversion Shares in full satisfaction of the Repayment Amount that
is being converted into Purchaser Common Stock and that as such, upon the
Closing, the Seller shall no longer have any rights of repayment against the
Purchaser as to SEK 4,005,545.76 owed to the Seller under the Agreement as a
portion of the Contingent Cash Balance which amount is being converted into
Conversion Shares pursuant to this Amendment, and (ii) upon receipt of the Cash
Payment, the Seller shall no longer have any rights of repayment against the
Purchaser as to SEK 1,748,765.41 owed to the Seller under the Agreement as a
portion of the Contingent Cash Balance.

(c)Upon the terms and subject to the conditions set forth herein, the closing of
the conversion of the Repayment Amount into the Conversion Shares (the
“Closing”) shall occur on July 3, 2017, or on such other date as the parties may
mutually agree in writing (the “Closing Date”).

2.Closing Deliveries.  

(a)At or prior to the Closing, the Purchaser shall deliver or cause to be
delivered to the Seller:

(i)one or more stock certificates (or copies thereof provided by the Purchaser’s
transfer agent), evidencing the Conversion Shares and registered in the name of
the Seller; and

(ii)the registration rights agreement in substantially the form attached hereto
as Exhibit A to be entered into by and among the Purchaser, the Seller, Midroc
Invest AB and Xenella Holding AB (the “Registration Rights Agreement”), duly
executed by the Purchaser.

(b)At or prior to the Closing, the Seller shall deliver or cause to be delivered
to the Purchaser the Registration Rights Agreement, duly executed by the Seller.

3.Amendments to the Agreement. Effective upon the Closing, the Agreement shall
be amended as follows:

(a)Section 2.3 of the Agreement shall be replaced in its entirety with the
following:

“Subject to and conditional upon the Purchaser having accepted the tendered
Shares and the contingencies identified in Appendix 1, the Contingent Cash
Component, together with interest accrued pursuant to Section 2.4 below, shall
become payable on 31 March 2019; provided that SEK 7,018,723.09 of the
Contingent Cash Balance shall, if not converted into shares of the Purchaser’s
Common Stock on or prior to such date pursuant to, and in accordance with the
terms of, the Third Amendment to Conditional Share Purchase Agreement and
Conversion Agreement, dated July 1, 2017, between the Purchaser and the Seller,
become payable on 31 December 2017. Notwithstanding the foregoing, in the event
that, on or after the date hereof, the Purchaser makes any cash repayments to
JGB Collateral LLC or its affiliates (collectively, “JGB”) of the outstanding
principal balance of those certain Senior Secured Debentures issued by the
Purchaser on 15

3

--------------------------------------------------------------------------------

 

March 2017 (collectively, the “Debentures”), the Purchaser will repay in cash,
within ten banking days following such repayment to JGB, a portion of the
Contingent Cash Component to the Seller as is equal to 8.560 per cent of the
aggregate amount of the cash repayment made to JGB. The foregoing sentence shall
not apply to any repayment or payoff of the Debentures that is effectuated
through the incurrence of new debt from a single lender or group of affiliated
lenders (any such new debt, “Replacement Debt”) so long as the terms of any such
Replacement Debt require and permit the Purchaser to repay the Seller in the
event of any cash repayment of the Replacement Debt on substantially the same
terms as the prior sentence of this Section 2.3 (replacing all references with
JGB therein with the holder(s) of the Replacement Debt).”

(b)A new Section 2.4 of the Agreement shall be added to the Agreement as
follows:

“2.4Interest.

Simple interest shall accrue on the Contingent Cash Component from July 1, 2017
to the date of payment thereof at an annual interest rate of ten (10) percent,
calculated on the basis of a 360-day year consisting of twelve 30-day months.”

4.Warrant Amendment.

(a)Effective upon the Closing, the first paragraph of Section 2(b) of the
Warrant shall be amended and restated as follows:

“If and whenever on or after the Issuance Date, the Company issues or sells, or
in accordance with this Section 2 is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held by or for the account of the Company, but excluding any Excluded
Securities issued or sold or deemed to have been issued or sold) for a
consideration per share (the “New Issuance Price”) less than a price equal to
the lower of (y) $1.12 (subject to adjustment for stock splits, stock dividends,
recapitalizations or similar transactions) or (z) the Exercise Price in effect
immediately prior to such issue or sale or deemed issuance or sale) (such lower
price is referred to as the “Applicable Price”) (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance, the Exercise Price
then in effect shall be reduced to the New Issuance Price. For purposes of
determining the adjusted Exercise Price under this Section 2(b), the following
shall be applicable:”

(b)In furtherance of the foregoing, the Seller shall, promptly following the
Closing Date, tender and surrender the original Warrant to the Company for
cancellation and the Company shall, promptly following receipt of such original
Warrant, execute and deliver to the Seller a new Warrant reflecting the
amendment set forth in Section 4(a).

5.Stockholder Approval for Issuance of Additional Repayment Shares.

(a)The Purchaser shall use commercially reasonable efforts to solicit its
stockholders’ approval of the Purchaser’s issuance of the Additional Repayment
Shares as described in this Amendment and the issuance of the Additional
Repayment Shares (as defined in

4

--------------------------------------------------------------------------------

 

the Other Amendments) as described in the Other Amendments in accordance with
applicable law and the rules and regulations of Nasdaq (such affirmative
approval being referred to herein as the “Stockholder Approval”), including,
without limitation, using its commercially reasonable efforts to: (i) promptly
call and hold a meeting of the Purchaser’s stockholders, (ii) cause the
Purchaser’s Board of Directors to recommend to the Purchaser’s stockholders that
they approve such issuances, and (iii) provide to the Purchaser’s stockholders a
proxy statement soliciting the Stockholder Approval. If the Purchaser obtains
the Stockholder Approval on or before December 31, 2017, the Purchaser shall be
permitted to satisfy its obligation to repay the Additional Repayment Amount
through the issuance of the Additional Repayment Shares in accordance with the
terms of this Amendment.

(b)As soon as practicable, but no later than ten banking days after the
Purchaser’s receipt of the Stockholder Approval, upon the terms and subject to
the conditions set forth herein (i) the Purchaser shall deliver or cause to be
delivered to the Seller one or more stock certificates (or copies thereof
provided by the Purchaser’s transfer agent), evidencing the Additional Repayment
Shares and registered in the name of the Seller; (ii) a portion of the
Contingent Cash Balance equal to the Additional Repayment Amount shall be
converted, at the Conversion Price, into the Additional Repayment Shares; and
(iii) the portion of the Contingent Cash Balance equal to the Additional
Repayment Amount shall be deemed to be paid in full, with all of such amount to
be applied to the outstanding principal amount of the Contingent Cash Balance
(such transactions, the “Additional Repayment Closing”).

(c)For avoidance of doubt, the Seller agrees that, upon the terms and subject to
the conditions set forth herein, at the Additional Repayment Closing, it will
accept the Additional Repayment Shares in full satisfaction of the Additional
Repayment Amount that is being converted into Purchaser Common Stock and that as
such, upon the Additional Repayment Closing, the Seller shall no longer have any
rights of repayment against the Purchaser as to SEK 7,018,723.09 owed to the
Seller under the Agreement as a portion of the Contingent Cash Balance which
amount is being converted into Additional Repayment Shares at the Additional
Repayment Closing pursuant to this Amendment.

6.Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Seller as follows:

(a)The Conversion Shares and, subject to receipt of the Stockholder Approval,
the Additional Repayment Shares, are duly authorized and, when issued in
accordance with this Amendment will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens and will not be subject to preemptive
or similar rights of stockholders (other than those imposed by the Seller). The
offer, issuance and sale of the Conversion Shares and the Additional Repayment
Shares are exempt from the registration requirements of the Securities Act of
1933, as amended (the “Securities Act”).

(b)The execution, delivery and performance of this Amendment have been duly
authorized by the Purchaser and this Amendment constitutes a legal, valid,
binding and enforceable obligation of the Purchaser.

(c)The execution, delivery and performance of this Amendment by the

5

--------------------------------------------------------------------------------

 

Purchaser is not contrary to the provisions of the Purchaser’s Certificate of
Incorporation or Bylaws and does not and will not result in any breach of the
terms of, or constitute a default under, any instrument or agreement to which
the Purchaser is a party or by which it is bound.

(d)Other than receipt of the Stockholder Approval with respect to the issuance
of the Additional Repayment Shares, no vote, consent or approval of the
stockholders of the Purchaser is required under applicable law, the Purchaser’s
Certificate of Incorporation or Bylaws or under any contract between the
Purchaser and any stockholder of the Purchaser, to authorize or approve this
Amendment or the transactions contemplated hereby.

7.Representations and Warranties of the Seller. The Seller hereby represents and
warrants to the Purchaser as follows:

(a)The execution, delivery and performance of this Amendment have been duly
authorized by the Seller and this Amendment constitutes a legal, valid, binding
and enforceable obligation of the Seller.

(b)The execution, delivery and performance of this Amendment by the Seller is
not contrary to the provisions of the articles of association and/or other
constitutional documents of the Seller and does not and will not result in any
breach of the terms of, or constitute a default under, any instrument or
agreement to which the Seller is a party or by which it is bound.

(c)The Seller is acquiring the Conversion Shares and the Additional Repayment
Shares in the ordinary course of business for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the Securities Act or under
an exemption from such registration and in compliance with applicable federal
and state securities laws, and the Seller does not have a present arrangement to
effect any distribution of the Conversion Shares and the Additional Repayment
Shares to or through any person or entity.

(d)At the time the Seller was offered the Conversion Shares and the Additional
Repayment Shares, it was, and at the date hereof it is, an “accredited
investor”, as defined in Rule 501(a) under the Securities Act. The Seller is not
a registered broker dealer registered under Section 15(a) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or a member of the
Financial Industry Regulatory Authority, Inc. or an entity engaged in the
business of being a broker dealer. The Seller is not affiliated with any broker
dealer registered under Section 15(a) of the Exchange Act, or a member of the
Financial Industry Regulatory Authority, Inc. or an entity engaged in the
business of being a broker dealer.

(e)The Seller, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Conversion Shares and the Additional Repayment Shares, and has so
evaluated the merits and risks of such investment. The Seller understands that
it must bear the economic risk of this investment in the Conversion Shares and
the Additional Repayment Shares indefinitely, and is able to bear such risk and
is able to afford a complete loss of such investment.

(f)The Seller has been afforded: (i) the opportunity to ask such questions as it

6

--------------------------------------------------------------------------------

 

has deemed necessary of, and to receive answers from, the Purchaser and its
representatives concerning the terms and conditions of the offering of the
Conversion Shares and the Additional Repayment Shares and the merits and risks
of investing in the Conversion Shares and the Additional Repayment Shares; (ii)
access to information (other than material non-public information) about the
Purchaser and its subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment in the Conversion Shares and the Additional
Repayment Shares; and (iii) the opportunity to obtain such additional
information that the Purchaser possesses or can acquire without unreasonable
effort or expense that is necessary for the Seller to make an informed
investment decision with respect to the investment in the Conversion Shares and
the Additional Repayment Shares. The Seller acknowledges that either it has
access to or has received copies of the reports required to be filed by the
Purchaser under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, together with any materials filed or furnished by the Purchaser under
the Exchange Act.

(g)The Seller understands that the Conversion Shares and the Additional
Repayment Shares are characterized as “restricted securities” under the U.S.
federal securities laws inasmuch as they are being acquired from the Purchaser
in a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.

(h)It is understood that, except as provided in the Registration Rights
Agreement, certificates evidencing the Conversion Shares and the Additional
Repayment Shares shall bear the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

(i)The Seller understands that nothing in this Amendment or any other materials
presented by or on behalf of the Purchaser to the Seller in connection with the
acquisition of the Conversion Shares and the Additional Repayment Shares
constitutes legal, tax or investment advice. The Seller has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its acquisition of the Conversion
Shares and the Additional Repayment Shares.

7

--------------------------------------------------------------------------------

 

(j)The Seller has not engaged any brokers, finders or agents, and neither the
Purchaser nor the Seller has, nor will, incur, directly or indirectly, as a
result of any action by the Seller, any liability for brokerage or finders’ fees
or agents’ commissions or any similar charges in connection with the
transactions contemplated by this Amendment.

8.Conditions Precedent to Obligations of the Purchaser.  The obligation of the
Purchaser to consummate the transactions contemplated by this Amendment is
subject to the satisfaction of each of the following conditions; provided that
these conditions are for the Purchaser’s sole benefit and may be waived by the
Purchaser at any time in its sole discretion by providing the Seller with prior
written notice thereof:

(a)No order of any court, arbitrator or governmental or regulatory authority
shall be in effect which purports to enjoin or restrain any of the transactions
contemplated by this Amendment.

(b)The representations and warranties of the Seller contained in Section 7 shall
be true and correct in all material respects as of the date when made and as of
the Closing Date.

(c)The Purchaser shall have received from The Nasdaq Stock Market LLC (“Nasdaq”)
written confirmation that Nasdaq has completed its review of the Listing of
Additional Shares Notification Form submitted by the Purchaser to Nasdaq in
connection with the proposed issuance of (collectively, the “Confirmation”): (i)
the Conversion Shares and the Additional Repayment Shares pursuant to this
Amendment, and (ii) shares of Purchaser Common Stock to be issued by the
Purchaser pursuant to a Third Amendment to Conditional Share Purchase Agreement
and Conversion Agreement to be entered into between the Purchaser and each of
Midroc Invest AB and Xenella Holding AB (the “Other Sellers”) on the date hereof
(collectively, the “Other Amendments”).

(d)The Closing (as defined in each Other Amendment) shall occur substantially
contemporaneously with the Closing.

(e)The Company and each of the Seller and Mr. Mohammed Al-Amoudi (the
“Noteholders”) shall have entered into those certain Note Agreements (the “Note
Agreements”).

9.Conditions Precedent to Obligations of the Seller.  The obligation of the
Seller to consummate the transactions contemplated by this Amendment is subject
to the satisfaction of each of the following conditions; provided that these
conditions are for the Seller’s sole benefit and may be waived by the Seller at
any time in its sole discretion by providing the Purchaser with prior written
notice thereof:

(a)No order of any court, arbitrator or governmental or regulatory authority
shall be in effect which purports to enjoin or restrain any of the transactions
contemplated by this Amendment.

(b)The representations and warranties of the Purchaser contained in Section 6
shall be true and correct in all material respects as of the date when made and
as of the Closing Date.

8

--------------------------------------------------------------------------------

 

(c)The Purchaser shall have received the Confirmation.

(d)The Closing (as defined in each Other Amendment) shall occur substantially
contemporaneously with the Closing.

(e)The Company and the Noteholders shall have entered into the Note Agreements.

10.Lock-Up. In addition to the transfer restrictions set forth in the
Registration Rights Agreement, the Seller hereby agrees that, during the period
beginning on the date hereof and ending on the date that is 180 days after the
Closing Date (the “Lock-Up Period”), the Seller shall not, without the
Purchaser’s prior written consent, directly or indirectly, (a) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant for the sale of,
or otherwise dispose of or transfer any of the Conversion Shares or the
Additional Repayment Shares, (b) enter into any swap or any other agreement or
any transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Conversion Shares or the Additional
Repayment Shares, whether any such swap or transaction is to be settled by
delivery of Purchaser Common Stock or other securities, in cash or otherwise, or
(c) publicly announce the intention to do any of the foregoing.  Notwithstanding
the foregoing, the Seller may transfer the Conversion Shares or the Additional
Repayment Shares without the Purchaser’s prior written consent to the Seller’s
direct or indirect affiliates; provided that prior to any such transfer, the
Purchaser receives a signed agreement from the transferee whereby such
transferee agrees to be bound by the provisions of this Section 10 with respect
to the Conversion Shares or the Additional Repayment Shares to be transferred to
such transferee for the balance of the Lock-Up Period. The Seller agrees and
consents to the entry of stop transfer instructions with the Purchaser’s
transfer agent and registrar against the transfer of the Conversion Shares or
the Additional Repayment Shares except in compliance with the foregoing
restrictions.

11.Waiver of Anti-Dilution Provision under Warrant.  The Seller hereby waives
the terms of the Anti-Dilution Provision with respect to: (a) the issuance of
the Conversion Shares and the Additional Repayment Shares pursuant to this
Amendment, and (b) the issuance of shares of Purchaser Common Stock pursuant to
the Other Amendments. For avoidance of doubt, the Seller hereby acknowledges and
agrees that, although the Conversion Shares, the Additional Repayment Shares and
the shares of Purchaser Common Stock to be issued pursuant to the Other
Amendments will, for purposes of the Warrant, be deemed to be issued at a price
that is lower than the current exercise price of the Warrant, the exercise price
of the Warrant will not be reduced in any manner as a result of (i) the issuance
of the Conversion Shares or the Additional Repayment Shares pursuant to this
Amendment, or (ii) the issuance of shares of Purchaser Common Stock pursuant to
the Other Amendments.

12.Amendments.  This Amendment may only be altered or amended in writing jointly
by the Purchaser and the Seller.

13.Governing Law; Dispute Resolution.  This Amendment, including the arbitration
clause, shall be governed by and construed in accordance with Swedish
substantive law. Any dispute arising out of or in connection with this Amendment
shall be finally settled by arbitration

9

--------------------------------------------------------------------------------

 

in accordance with the Arbitration Rules of the Arbitration Institute of the
Stockholm Chamber of Commerce. The arbitral tribunal shall be composed of three
arbitrators. The seat of arbitration shall be Stockholm, Sweden. The language to
be used in the arbitral proceedings shall be English. The parties hereto
undertake and agree that all arbitral proceedings conducted with reference to
this arbitration clause will be kept strictly confidential. This confidentiality
undertaking shall cover all information disclosed in the course of such arbitral
proceedings, as well as any decision or award that is made or declared during
the proceedings. Information covered by this confidentiality undertaking may
not, in any form, be disclosed other than if and to the extent permitted by
Section 5 of the Agreement.

14.Counterparts.  This Amendment may be executed in one or two counterparts,
each of which, when executed and delivered, shall be deemed an original, and all
taken together, constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile, portable
document format (.pdf) or other electronic transmission will be as effective as
delivery of a manually executed counterpart hereof.

15.Complete Agreement.  This Amendment, together with the Agreement, represent
the entire agreement about this subject matter and supersede prior negotiations
or agreements with respect to such subject matter.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Amendment and the Agreement merge into
this Amendment and the Agreement.

16.Fees and Expenses.  The Purchaser and the Seller shall each pay their own
expenses in connection with the transactions contemplated by this Amendment;
provided, however, that the Purchaser shall reimburse: (a) the reasonable,
actual and documented fees of one Swedish counsel for the Seller, the Other
Sellers and the Noteholders (collectively) incurred in connection with the
transactions contemplated by this Amendment, the Other Amendments and the Note
Agreements, such amount not to exceed an aggregate of US$10,000, (b) the
reasonable, actual and documented fees of one U.S. counsel for the Seller, the
Other Sellers and the Noteholders (collectively) incurred in connection with the
transactions contemplated by this Amendment, the Other Amendments and the Note
Agreements, such amount not to exceed an aggregate of US$10,000, and (c) 50% of
the reasonable, actual and documented fees of one U.S. counsel and one Swedish
counsel for the Seller, the Other Sellers and the Noteholders (collectively)
incurred in connection with the transactions contemplated by this Amendment, the
Other Amendments and the Note Agreements, to the extent, and only to the extent,
that such fees exceed the amounts set forth in (a) and (b).

17.Termination.  This Amendment may be terminated by the Purchaser or the
Seller, by written notice to the other party, if the Closing has not been
consummated on or prior to the fifth business day following the date of this
Agreement; provided that no such termination will affect the right of any party
to sue for any breach by the other party.

[Signature page to follow]

 

10

--------------------------------------------------------------------------------

 

This Amendment has been executed in two (2) original counterparts of which the
parties hereto have taken one each.

THE PURCHASER:

 

CareDx, Inc.

By:/s/ Peter Maag, Ph.D.

Name:  Peter Maag, Ph.D.

Title:  President and Chief Executive Officer


Date: July 1, 2017

Place: Brisbane, California, USA

 

 

 



THe Seller:

 

FastPartner AB

By:/s/ Sven-Olof Johansson

Name: Sven-Olof Johansson
Title: CEO


Date: July 1, 2017

 

Place: __________________________________

 

[Signature Page to Third Amendment to Conditional Share Purchase Agreement and
Conversion Agreement]